Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This office action is responsive to the amendment filed on 06/29/2022. As directed by the amendment: claims 1, and 7 are amended. Thus, claims 1-7 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al (2004/0074885) in views of Ivannikov et al (4929812) and Hiraoka et al (EP 0983816).
	For claim 1, Takatani teach as arc welding device that (fig.16) (abstract, lines 1-5)  comprises: a welding power source (9 as shown in fig.16) for supplying power between a welding wire (6 as shown in fig.16) fed to a welding torch (5 as shown in fig.16) and a base metal with a groove (the groove is between 1 and 2 as shown in fig.16); and a welding robot (3 as shown in fig.16) for moving and weaving the welding torch (5 as shown in fig.16) along the groove (the groove between 1 and 2 as shown in fig.16) (par.135, lines 1-5); and that causes a tip end portion of the welding wire (the end of the 6 as shown in fig.16) to progress toward molten part (the molten B4 as shown in fig.10) formed on the base metal to weld the base metal (between 1 and 2 as shown in fig.17), comprising: an arc sensor (10 and 11 as shown in fig.16) for detecting an amount of offset of a central position for welding from a position of the groove based on welding current (par.143, lines 1-8) (examiner notes that the sensor sense the offset that occurs during the weaving of the welding torch in the groove based on the change on the parameters and the controller corrects the offsetting to preset) and a controller (4 as shown in fig.16); wherein the controller (4 as shown in fig.16): temporarily makes a transition from a buried state (inside the groove 1b as shown in fig.16) to a non-buried state (moved away from the groove 1b) for a predetermined time period (par.151, lines 5-15), wherein the tip end portion of the welding wire (6 as shown in fig.16 and 17)  traverses the groove by weaving of the welding torch (5 as shown in fig.16 and 17), the buried state being a state where the tip end of the welding wire (6 as shown in fig.16 and 17) progress toward molten part (B4 as shown in fig.8) and a positional relationship between the groove (1b as shown in fig.16 and 17) and the tip end of the welding wire (6 as shown in fig.16 and 17) (par.131, lines 1-15), the non-buried state (moved away from the groove 1b) being where the tip end portion of the welding wire does not progress into recessed molten part (the wire moves away from B4 as shown in fig.7) and the positional relationship between the groove and the tip end of the welding wire is reflected as variation of the welding current (par.43, lines 1-20, par.160, lines 1-5); acquires a detection result of the amount of the offset at least in the non-buried state from the arc sensor (10 and 11 as shown in fig.16) (par.156, lines 1-6) (examiner notes that detecting the offset of the welding torch in upward or away position from the groove meaning not in non-buried state to make correction to preset position); and corrects (the controller 4 corrects or adjust based on the feedback) a position of the welding torch (5 as shown in fig.16) relative to the groove (1b as shown in fig.16) based on the detection result by the arc sensor in the non-buried state (par.19, lines 4-8 and par.143, lines 1-10, par.158, lines 11-18). 
 	Takatani fails to teach the buried state being a state where the tip end of the welding wire progresses into recessed molten part and a positional relationship between the groove and the tip end of the welding wire is not reflected as variation of the welding current.
Ivannikov teaches, similar arc welding, the buried state being a state where the tip end of the welding wire (1 as shown in fig.2) progresses into recessed (9 as shown in fig.2) molten part (10 as shown in fig.2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the arc welding in the Takatani’s reference, to include the buried state being a state where the tip end of the welding wire progresses into recessed molten part, as suggested and taught by Ivannikov, in order to cut down the welding cycle time, obtain a weld spot without reinforcement and lower consumption of welding materials and electric energy (Ivannikov, col.2, lines 50-53). Furthermore, the combination of Takatani in views of Ivannikov fails to teach a positional relationship between the groove and the tip end of the welding wire is not reflected as variation of the welding current.
	
	Hiraoka teaches, similar arc welding, a positional relationship between the groove and the tip end of the welding wire is not reflected as variation of the welding current (the position is based on the variation based on wire feed speed either fast or slow inside the buried state of the wire in the groove but not reflected on the current state) (par.49, lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the arc welding in the Takatani’s reference, to include a positional relationship between the groove and the tip end of the welding wire is not reflected as variation of the welding current, as suggested and taught by Hiraoka, so that the heat input distribution in the groove can freely be controlled, thereby carrying out welding operation that capable of controlling and simultaneously ensuring of melting of the root portion of the groove and smoothing a shape of surface of a bead at a normal groove (Hiraoka par.51, lines 1-5). 
 	For claim 2, Takatani further teach wherein a transition to the non-buried state is made by raising set voltage of the welding power source (9 as shown in fig.16) (par.158, lines 1-9).  	For claim 3, Takatani further teach wherein a transition to the non-buried state is made by moving the welding torch (5 as shown in fig.16) in a direction in which the welding torch (5 as shown in fig.16) is away from the base metal (par.158, lines 12-17).  	For claim 4, Takatani further teach wherein a transition to the non-buried state is made by varying a moving speed of the welding torch moving along the groove (1b as shown in fig.16) (par.124, lines 8-15).  	For claim 5, Takatani further teach wherein a transition to the non-buried state is made by varying a feed speed of the welding wire (6 as shown in fig.16) (par.124, lines 8-15).  	For claim 6, Takatani further teach wherein a position of the welding torch (5 as shown in fig.16) relative to the groove is corrected during a period of a transition to the non-buried state based on a detection result by the arc sensor, and a position of the welding torch (5 as shown in fig.16)  is not corrected during a period other than the non-buried state (par.143, lines 1-10, par.154, lines 1-6).  	For claim 7, Takatani teach arc welding method controlling operation of an arc welding device (fig.16) (abstract, lines 1-6) that comprises: a welding power source (9 as shown in fig.16) for supplying power between a welding wire (6 as shown in fig.16) fed to a welding torch (5 as shown in fig.16) and a base metal with a groove (1b as shown in fig.16); and a welding robot (3 as shown in fig.16)  for moving and weaving the welding torch (6 as shown in fig.16) along the groove (between 1 and 2 as shown in fig.16) (par.135, lines 1-5); and that causes a tip end portion of the welding wire (6 as shown in fig.16) to progress toward molten part (B4 as shown in fig.8) formed on the base metal to weld the base metal (between 1 and 2 as shown in fig.17), comprising: temporarily makes a transition from a buried state (inside between elements 1 and 2 toward B4 as shown in fig.8) to a non-buried state (moved away from inside between elements 1 and 2 toward B4 as shown in fig.7) for a predetermined time period (par.151, lines 5-15), wherein the tip end portion of the welding wire (6 as shown in fig.16 and 17)  traverses the groove by weaving of the welding torch (5 as shown in fig.16 and 17), the buried state being a state where the tip end of the welding wire (6 as shown in fig.16 and 17) progresses toward molten part (inside between elements 1 and 2 toward B4 as shown in fig.8) and a positional relationship between the groove (1b as shown in fig.16 and 17) and the tip end of the welding wire (6 as shown in fig.16 and 17) (par.131, lines 1-15), the non-buried state (moved away from inside between elements 1 and 2 toward B4 as shown in fig.7) being where the tip end portion of the welding wire does not progress into recessed molten part (the molten between the area 1a and 1c as shown in fig.7) and the positional relationship between the groove and the tip end of the welding wire is reflected as variation of the welding current (par.43, lines 1-20); acquiring, from an arc sensor (11 and 10 as shown in fig.16) for detecting an amount of offset of a central position for welding from a position of the groove based on welding current (par.143, lines 1-8), a detection result of the amount of the offset at least in the non-buried state; and correcting a position of the welding torch relative to the groove based on the detection result by the arc sensor in the non-buried state (par.19, lines 1-8, par.143, lines 1-10, par.158, lines 11-18).

 	Takatani fails to teach the buried state being a state where the tip end of the welding wire progresses into recessed molten part and a positional relationship between the groove and the tip end of the welding wire is not reflected as variation of the welding current.
Ivannikov teaches, similar arc welding, the buried state being a state where the tip end of the welding wire (1 as shown in fig.2) progresses into recessed (9 as shown in fig.2) molten part (10 as shown in fig.2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the arc welding in the Takatani’s reference, to include the buried state being a state where the tip end of the welding wire progresses into recessed molten part, as suggested and taught by Ivannikov, in order to cut down the welding cycle time, obtain a weld spot without reinforcement and lower consumption of welding materials and electric energy (Ivannikov, col.2, lines 50-53). Furthermore, the combination of Takatani in views of Ivannikov fails to teach a positional relationship between the groove and the tip end of the welding wire is not reflected as variation of the welding current.
	
	Hiraoka teaches, similar arc welding, a positional relationship between the groove and the tip end of the welding wire is not reflected as variation of the welding current (the position is based on the variation based on wire feed speed either fast or slow inside buried state of wire in the groove but not on the current status) (par.49, lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the arc welding in the Takatani’s reference, to include a positional relationship between the groove and the tip end of the welding wire is not reflected as variation of the welding current, as suggested and taught by Hiraoka, so that the heat input distribution in the groove can freely be controlled, thereby carrying out welding operation that capable of controlling and simultaneously ensuring of melting of the root portion of the groove and smoothing a shape of surface of a bead at a normal groove (Hiraoka par.51, lines 1-5). 

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s arguments regarding new limitation(“the buried state being a state where the tip end of the welding wire progresses into recessed molten part and a positional relationship between the groove and the tip end of the welding wire is not reflected as variation of the welding current “) in claims 1 and 7, have considered but moot, because the examiner applied new art that covers newly claimed limitation.
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761